COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  ALEXANDRA SALINAS,                              §
                                                                   No. 08-22-00205-CV
                                 Appellant,       §
                                                                      Appeal from the
  vs.                                             §
                                                                County Court at Law No. 1
  AUSTIN-RIVERSIDE OZ SPE LLC                     §
  d/b/a ARISE RIVERSIDE,                                          of Travis County, Texas
                                                  §
                                 Appellee.                      (TC# C-1-CV-22-001798)
                                                  §


                                  MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. See TEX.R.APP.P. 42.3.

        We find that Appellant has not filed an Appellant’s brief. Notice of appeal was filed

September 21, 2022. The clerk’s record was filed November 2, 2022, and Appellant’s brief was

due on December 2, 2022. On December 7, 2022, the Clerk of this Court sent a letter to Appellant

notifying her it appeared she no longer wished to pursue this appeal, as neither an Appellant’s brief

nor a motion for extension of time had been filed. The letter indicated that the Court would submit

this case for dismissal within ten days unless any party could show grounds for continuing the

appeal. As of this date, Appellant has not filed an Appellant’s brief or a motion for extension of
time to file a brief. 1 Accordingly, we dismiss this appeal for want of prosecution.


                                                    YVONNE T. RODRIGUEZ, Chief Justice
December 21, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




1 We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.
                                                        2